DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 3, the recitation that “the first side edge portion is sealed with the fin or lap seal” contradicts the previous recitation in claim 1 that “the first side edge portion cantilevered” because once the first side edge portion is sealed with the fin or lap seal, the first side edge portion is no longer supported at one end (i.e., “cantilevered”).

In claim 4, the recitation that “the first and second side edge portions include interlocking notches and are sealed with the fin or lap seal” contradicts the previous recitation in claim 1 that “the first side edge portion cantilevered” because once the first and second side edge portions are sealed with the fin or lap seal, the first side edge portion is no longer supported at one end (i.e., “cantilevered”).


In claim 18, the recitation “wherein at least one of the bottom edge portion or the top edge portion is sealed with the fin or lap seal” contradicts the precious recitation in claim 17, that “the first side edge portion extending and cantilevering beyond an edge of a package film longitudinal side edge” because once one of the bottom edge portion or the top edge portion of the first side edge portion is sealed with the fin or lap seal, the first side edge portion is no longer supported at one end (i.e., “cantilevered”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,114,625 to Bergstein.
Regarding claim 1, Bergstein discloses a flexible package having air gap filling features (column 1, lines 19-26), the package comprising: a film (paper or other flexible material 33) having a first film longitudinal side edge, a second film longitudinal side edge, and a lap seal (Figs. 9 and 10); and a closure device (heat fusible material 32) applied to and extending across the film transverse to the first and second film longitudinal side edges of the film (Fig. 8), the closure device elongated from a first side edge portion to an opposite second side edge portion 
Regarding claim 2, Bergstein discloses the closure device (heat fusible material 32) is elongated in a direction that extends transverse to the lap seal (Fig. 8).
Regarding claim 3, Bergstein discloses the first side edge portion is sealed with the lap seal (Figs. 11 and 12).
Regarding claim 7, the material (32) applied to and extending across the film (33) is disclosed by Bergstein as heat fusible, which meets the structure implied by the functional recitation “the closure device is recloseable.”
Regarding claim 10, Bergstein discloses a package having air gap filling features, the package comprising: a film (33) having a first film longitudinal side edge, a second side film longitudinal side edge, and a lap seal (Figs. 9 and 10); and a closure device (heat fusible material 32) extending across the film transverse to the first and second film longitudinal side edges and having first and second side edge portions (Fig. 8), the closure device elongated from the first side edge portion to the second side edge portion (Fig. 8), the first side edge portion having one, straight-shaped feature and the second side edge portion having one, straight-shaped features, with the first side edge portion cantilevered relative to the first film longitudinal side edge  (Fig. 8; column 6, lines 30-48) and extendable to the lap seal to eliminate an air gap (Figs. 9 and 10).
Regarding claim 11, Bergstein discloses the first side edge portion is sealed with the lap seal (Figs. 11 and 12).
Regarding claim 12, Bergstein discloses the second side edge portion is sealed with the lap seal (Figs. 11 and 12).

Claims 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Document No. 199 33 342 to Epp et al. (hereafter Epp).
Regarding claim 10, Epp discloses a package comprising: a film having a first film longitudinal side edge (13), a second side film longitudinal side edge (14) and a lap seal (11); and a closure device (6) extending across the film transverse to the first and second film longitudinal side edges and having first and second side edge portions (Fig. 3), the closure device elongated from the first side edge portion to the second side edge portion (Fig. 3) with the first side edge portion cantilevered relative to the first film longitudinal side edge and extendable to the lap seal (Fig. 4), which meets the structure implied by the functional recitation “to eliminate an air gap.”  Epp further discloses the closure device (6) has a VELCRO surface (7; paragraph [0021] of the machine translation), which meets the recitation “the first side edge portion having one or more first shaped features and the second side edge portion having one or more second shaped features.”
Regarding claim 11, Epp discloses the first side edge portion is sealed with the lap seal (11; Fig. 4).
Regarding claim 12, Epp discloses the second side edge portion is sealed with the lap seal (11; Fig. 4).
Regarding claim 15, Epp discloses the closure device (6) is a reclosable zipper device (i.e., VELCRO).

Allowable Subject Matter
Claims 17 and 20-23 are allowed.

Claims 8, 9, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.
Applicant’s remark that Epp does not describe a closure device having a side edge portion that is cantilevered relative to a film longitudinal side, as recited in claim 10, is not persuasive because Epp clearly depicts a void adjacent to the lap seal (11) and below the side edge portion of the closure device (6) in Fig. 4.  Therefore, it is maintained Epp discloses a closure device elongated from first side edge portion to a second side edge portion of a first film (Fig. 3) with the first side edge portion cantilevered relative to the first film longitudinal side edge and extendable to the lap seal (Fig. 4).

Applicant’s arguments with respect to claims 1-3, 7 and 10-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734